120 Ga. App. 516 (1969)
171 S.E.2d 365
BUCKHEAD DOCTORS' BUILDING, INC.
v.
OXFORD FINANCE COMPANIES, INC.
44607.
Court of Appeals of Georgia.
Argued July 7, 1969.
Decided October 2, 1969.
Rehearing Denied October 21, 1969.
Moreton Rolleston, Jr., for appellant.
Sutherland, Asbill & Brennan, D. R. Cumming, Jr., Bennett L. Kight, for appellee.
PANNELL, Judge.
1. In Focht v. American Cas Co., 103 Ga. App. 138, 140 (118 SE2d 737), this court held that an amendment to the Nonresident Motorists' Act (Ga. L. 1957, pp. 649-651), so as to permit a suit in this State against a person who was a resident at the time of the collision or accident, but ceased to be a resident prior to the service of any summons, did not have retrospective or retroactive application so as to apply to a cause of action originating prior to the amendment; stating that without the amendment there was no right to bring an action in the courts of this State against such nonresident and that the amendment created a new right and was not merely remedial or procedural in its effect. Accordingly, the so-called Georgia Long Arm Statute enacted in 1966 (Ga. L. 1966, pp. 343, 344), which permitted certain actions in this State against nonresidents of this State under the conditions therein set forth and which became effective on March 10, 1966, had no application to a cause of action which arose prior to the date it became law. For like reasons, the amendment to that statute of 1968 (Ga. L. 1968, pp. 1419, 1420), which enumerated nonresident corporations as among those against which actions permitted under the statute could be brought in this State, had no effect upon any cause of action originating prior to the effective date of that Act, approved April 12, 1968. We think this is the correct interpretation of the Act, and particularly so when an examination of the Act as a whole does not lead clearly to the conclusion that such was the legislative purpose. Hill v. Electronics Corp., 253 Iowa 581 (113 NW2d 313); Bruney v. Little, 8 Ohio App. 2d 333 (222 NE2d 445); Nevins v. Revlon, Inc., 23 Conn. Super. Ct. 314 (182 A2d 634). The statute not being remedial, the amendment of 1968 does not apply to pending actions and the cases of Johnson v. Bradstreet Co., 87 Ga. 79 (13 S.E. 250) and Pritchard v. Savannah St. &c. R. Co., 87 Ga. 294 (13 S.E. 493, 14 LRA 721) have no application.
Certain rulings and orders in cases in the United States District Court for the Northern District of Georgia, some of which construed the Georgia statute contrary to the construction we have placed upon it, were cited by the appellant. While the above Federal cases construing the Georgia statute might *517 be deemed persuasive, they are not controlling in view of the decision in Focht v. American Cas. Co., 103 Ga. App. 138, supra.
2. Where, as in the present case, a cause of action against the nonresident corporation originated prior to both Acts, the trial judge did not err in sustaining the motion to dismiss the action on the ground of lack of jurisdiction of the court in this State in which the action was brought to entertain the complaint brought against the nonresident corporation.
Judgment affirmed. Pannell, Quillian and Evans, JJ., concur.